Judgment unanimously affirmed. Memorandum: Defendant appeals from judgments convicting him of murder in the second degree (two counts), burglary in the first degree (two counts), robbery in the first degree, attempted robbery in the first degree (three counts), criminal possession of a weapon in the second and third degrees and petit larceny. Defendant failed to preserve for our review his contention that statements made by the prosecutor during summation deprived him of a fair trial (see, CPL 470.05 [2]; People v Dawson, 50 NY2d 311, 324). In any event, there is no merit to his contention.
In light of the violent nature of the crimes for which defendant was convicted and his extensive criminal history, we conclude that Supreme Court did not abuse its discretion in imposing consecutive terms , of imprisonment and that the sentence is not unduly harsh or severe. (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.—Murder, 2nd Degree.) Present—Pine, J. P., Callahan, Doerr, Balio and Boehm, JJ.